Per Curiam.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered December 21, 1990, convicting defendant upon his plea of guilty of two counts of the crime of assault in the second degree.
The judgment should be affirmed. Defendant has failed to demonstrate that the sentence imposed by County Court was illegal as a matter of law or that it will not be honored by correctional authorities (see, Matter of Midgley v Smith, 63 AD2d 223). Should the latter be the case, defendant would have an adequate remedy in a proceeding under CPL article 440.
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.